McDONALD, Chief Justice.
This was a suit brought by appellees to establish a roadway, and for permanent injunction against interference with its use. Trial was to a jury, upon whose verdict judgment was rendered for appellees. Appellants gave notice of appeal and caused Transcript and Statement of Facts to be filed in this court on 31 December 1953 and 5 January 1954 respectively.
Appellants did not file any brief within the time prescribed by Rule 414, Texas Rules of Civil Procedure, nor at any time thereafter. It is our view that the appeal should be dismissed for want of prosecution. See Rule 415, T.R.C.P.
Accordingly, this appeal is dismissed.